Title: To Thomas Jefferson from Ss. Emery, 24 September 1808
From: Emery, Ss.
To: Jefferson, Thomas


                  
                     Citoyen President 
                     
                     Philadelphie 24 9bre 1808
                  
                  je Sais Combien vos moments Sont Precieux et Comme vous Les avez Devouez pour Le Bonheur du genre humain je vois Comme impossible que vous puissiez Les détournez Pour une affaire Particuliere.
                  mais Si Penetré Devotre Sage Philantropie cela me fait Esperer que vous Daignerez Prendre Connoissaince D’une affaire malheureuse qui Plonge moi & ma famille Dans La plus affreuse misere.
                  Vous obligerez un Citoyen qui ne Cessé d’admirer vos actions depuis Son age de raison Ce qui En Partie La fait lapatrier pour venir vivre Sous un gouvernement aussi Sage qu’éclairé.
                  Si L’être Supreme vous a Crée & formé Pour faire Connoitre aux hommes Ce qu’ils devroient etre et Les Conduirent Dans Le Sentier Du Bonheur, Vous avez remplis Son But.
                  
                     Qu’il Veuille vous accorder Des jours Longs et heureux afin que vous voyez marcher Le Sublime ouvrage Dont vous avez été Le Sage Législateur & Conducteur, et Vous pour recevoir La reconnoissance des justes.
                  Ainsi Sont Les Vœux qui depuis Longtems & Pour toujours Sont dans Le Cœur de celui qui a L’honneur D’etre avec Le respect Leplus profond Votre tres humble & tres obsst Concitoyen
                  
                     Ss. Emery 
                     
                     
                        No 6. South fourth Street
                  
               